Coulter, J.
That compensation for one-half the cost of a party-wall, is only a chose in action, or personal liability against the second builder, has been so often decided, that it no longer remains an open question. There must be an end of disputation, even on a doubtful question; and the quiet and repose of society, for that purpose, adopts decision for the rule of right: Mes judicata pro veritate accipitur. Davids v. Harris, 9 Barr, 501, Hart v. Kucher, 5 S. & R. 1, Ingles v. Bringhurst, 1 Dal. 341, White v. Snyder, 2 Miles, 395, decide this question. And that principle rules this case. If Todd had used the wall, it cannot be disputed but he would have been liable to Hopkins, if Hopkins had not assigned to Waters, who was the actual builder. It having been so assigned, he became liable to Waters, the legal and equitable owner of the claim. It is of no force to say that Todd had no notice of this assignment, and that he had a right to suppose that he purchased the claim as appurtenant to the lot. But all-men are bound to know the law; and it having been conclusively settled that the claim was not appurtenant to or part of the realty, and therefore did not pass with the land, but was a chose in action, and might, therefore, be equitably assigned, like any other chose, the purchaser, who used the wall, was bound to inquire whether the claim for a moiety of the expense was extinguished, assigned, or released. It was not necessary that the first *157assignee should give notice, any more than the equitable or legal assignee of any other chose in action is bound to do so. The principle is the same as that ruled in Frantz v. Brown, 1 Penna. 262, that one, about to take an assignment of a bond, is bound to inquire into every circumstance that might be set up against the payment of any part of the debt; and, if he fails to do so, he will stand exactly in the place of the obligee. So in this case, if Todd (even admitting that he purchased the moiety from Hopkins) will stand exactly in the place of Hopkins, who could have no defence or priority against Waters.
The law is not so poor in expedients as the counsel for the plaintiff in error would imagine: it never fails to provide a remedy where there is a legal right. And the owner of this description of right will have no difficulty in finding, in the repository of the law, a form of action to compel payment by the person on whom the obligation rests.
Judgment affirmed.